ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_05_EN.txt.                      100 	




                               JOINT DISSENTING OPINION OF JUDGES XUE,
                                           GAJA, BHANDARI
                                  AND JUDGE AD HOC ORREGO VICUÑA



                                                     Introduction

                       1. According to the view of the majority of the Members of the Court,
                     by 1954 some kind of tacit agreement had come into existence between
                     Peru and Chile in order to define part of the lateral boundary between
                     their respective maritime zones. However, the elements of that agreement
                     have not been clearly identified. There is no indication as to when and
                     how such an agreement was supposed to have been reached.
                       2. With regard to maritime boundaries, the only relevant agreement
                     that was concluded between Peru and Chile before 1954 was the Santiago
                     Declaration of 1952. Although this Declaration did not expressly define
                     the boundary between the maritime zones generated by the continental
                     coasts, it contains important elements of which any interpretation could
                     not afford to lose sight, and which would give a more solid basis to the
                     conclusion reached by the majority on the existence of an agreed bound-
                     ary. This approach does not only have theoretical significance. While the
                     majority labours to argue in favour of the idea that the agreement between
                     Peru and Chile covers a distance of 80 nautical miles from the continental
                     coast, the Santiago Declaration clearly indicates that the seaward end of
                     the boundary extends to 200 nautical miles.



                                          The 1952 Santiago Declaration

                        3. The Declaration on the Maritime Zone is a treaty, which was signed
                     at the Santiago Conference on 18 August 1952 by the representatives of
                     Chile, Ecuador and Peru (hereafter “the Santiago Declaration”, or “the
                     Declaration”), then approved by the respective Congresses and later regis­
                     tered with the UN Secretary‑General by a joint request of the parties.
                     During the proceedings, Peru had expressed doubts on the legal nature of
                     the Santiago Declaration as a treaty, but later accepted this characteriza-
                     tion.
                        4. The Santiago Declaration contains a specific provision on the delimi­
                     tation of maritime zones. Paragraph IV of the Declaration states :
                             “In the case of island territories, the zone of 200 nautical miles shall
                           apply to the entire coast of the island or group of islands. If an island

                     101




5 CIJ1057.indb 198                                                                                      1/12/14 08:59

                     101 	                maritime dispute (joint diss. op.)

                           or group of islands belonging to one of the countries making the
                           declaration is situated less than 200 nautical miles from the general
                           maritime zone belonging to another of those countries, the maritime
                           zone of the island or group of islands shall be limited by the parallel
                           at the point at which the land frontier of the States concerned reaches
                           the sea.”
                     This provision explicitly refers only to the delimitation between maritime
                     zones generated by islands and those generated by continental coasts. It
                     first states that islands are entitled to a maritime zone extending for
                     200 nautical miles around their coasts. It then considers the case where an
                     island or a group of islands belonging to one State is situated at a distance
                     of less than 200 nautical miles from the general maritime zone of another
                     State. This would create an overlap between maritime zones belonging to
                     two different States. In order to harmonize these claims, the Declaration
                     adopts the criterion of cutting off the maritime zone pertaining to the
                     island or the group of islands when it reaches the parallel passing through
                     the point where the land frontier meets the sea (el paralelo del punto en que
                     llega al mar la frontera terrestre de los estados respectivos).
                        5. In paragraph IV the criterion for delimiting one general maritime
                     zone from another such zone has not been explicitly set forth. However,
                     when paragraph IV refers to an island or a group of islands at a distance
                     less than 200 nautical miles from the general maritime zone of another
                     State, it implies that some criterion has also been adopted for delimiting
                     that general maritime zone, because it would otherwise be impossible to
                     know whether an island or a group of islands is situated at less than
                     200 nautical miles from that zone.
                        6. Under the rules of treaty interpretation, treaty clauses must “be con-
                     strued in a manner enabling the clauses themselves to have appropriate
                     effects” (Free Zones of Upper Savoy and the District of Gex, Order of
                     19 August 1929, P.C.I.J., Series A, No. 22, p. 13). Every term of a treaty
                     should be given meaning and effect in light of the object and purpose of
                     the treaty. As the Court has said in the Territorial Dispute between Libya
                     and Chad, the principle of effectiveness constitutes “one of the fundamen-
                     tal principles of interpretation of treaties” (Territorial Dispute (Libyan
                     Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994, p. 25, para. 51 ;
                     see also Corfu Channel (United Kingdom v. Albania), Merits, Judgment,
                     I.C.J. Reports 1949, p. 24). Paragraph IV of the Santiago Declaration not
                     only establishes the maritime entitlement of islands, but also provides the
                     delimitation criterion in case their entitlement overlaps with that of the
                     coastal entitlement of another contracting State. The phrases in the para-
                     graph referring to “the general maritime zone belonging to another of
                     those countries” and determining that the maritime zone of islands “shall
                     be limited by the parallel at the point at which the land frontier of the
                     States concerned reaches the sea” have a direct bearing on the islands’
                     entitlement as well as on the lateral boundaries between the parties.


                     102




5 CIJ1057.indb 200                                                                                   1/12/14 08:59

                     102 	               maritime dispute (joint diss. op.)

                        7. It seems logical to infer from paragraph IV that the parallel passing
                     through the endpoint of the land frontier on the continental coastline
                     between adjacent States also marks the boundary between the maritime
                     zones relating to the respective continental coasts of the same States. For
                     instance, supposing that State A lies north of State B, it would make little
                     sense for the maritime zone generated by an island of State A to be
                     restricted to the south by the parallel running through the endpoint of the
                     land border with State B if the maritime zone generated by the continen-
                     tal coast of the same State A could extend beyond that parallel. On the
                     other hand, should the boundary between the maritime zones generated
                     by the continental coasts run north of the parallel, disproportionate
                     weight would be given to some small islands of State A if that boundary
                     were displaced because the maritime zone of these islands had to reach
                     the parallel running through the endpoint of the land border.

                        8. The minutes of the Juridical Affairs Committee of the Santiago
                     Conference give some support to the above interpretation. The records
                     (Memorial of Peru, Ann. 56) note that a proposal of the Ecuadorian dele­
                     gate, Mr. Fernández, was unanimously approved. He had suggested that
                     the Declaration “be drawn on the basis that the boundary line of the
                     jurisdictional zone of each country be the respective parallel from the
                     point at which the borders of the countries touches or reaches the sea” (el
                     paralelo respectivo desde el punto en que la frontera de los paises toca o
                     llega al mar). There was a concordant view among all the negotiators on
                     this proposal (Todos los delegados estuvieron conformes con esta
                     proposición). Thus, they all agreed that the parallel would mark the lat-
                     eral boundary between the maritime zones of the three States. Even if this
                     view was reflected only in part in the final text, there is no indication in
                     the preparatory work that the negotiators had changed their view on the
                     boundary running between the maritime zones generated by the respec-
                     tive continental coasts.
                        9. Moreover, given that the parties publicly proclaimed that they each
                     possessed exclusive sovereignty and jurisdiction over the sea along the
                     continental coasts of their respective countries to a minimum distance
                     of 200 nautical miles from their coasts, and that they provided explicitly
                     in the Santiago Declaration that the islands off their coasts should be
                     entitled to 200‑nautical‑mile maritime zones, it is unpersuasive to draw
                     the conclusion that they could have reached a tacit agreement that their
                     maritime boundary from the coast would only run for 80 nautical
                     miles, which is clearly contrary to their position as stated in the Santiago
                     ­Declaration.
                        10. One may assume that, while there was a need, in order to avoid an
                      overlap of conflicting claims, to select a criterion for delimiting the mari-
                      time zones of islands which were in principle entitled to a zone extending
                      to 200 nautical miles from their entire coasts, there was a lesser perceived
                      need to state a criterion for delimiting the maritime zones generated by
                      the continental coasts. This is because these maritime zones were argu-

                     103




5 CIJ1057.indb 202                                                                                    1/12/14 08:59

                     103 	               maritime dispute (joint diss. op.)

                      ably based on the method of “tracé parallèle”, with the outer limit reflect-
                     ing the shape of the coast.
                         11. The 1947 Declaration of the President of Chile viewed the external
                     limit of the claimed maritime zone as being constituted by “the math­
                     ematical parallel (paralela matemática) projected into the sea at a distance
                     of 200 nautical miles from the coasts of Chilean territory”, while the mari­
                     time zone generated by islands extended to a “projected parallel to these
                     islands at a distance of 200 nautical miles around their coasts”. The Peru-
                     vian Supreme Decree, which was enacted later in the same year, consisted
                     in a claim over a maritime zone between the coast and an imaginary line
                     at a distance of 200 nautical miles measured from the coast following the
                     line of geographic parallels (siguiendo la línea de los paralelos geográfi­
                     cos), while for the islands the area was meant to reach a distance of
                     200 nautical miles from their respective coasts.
                         12. According to the Chilean declaration, the external limit of its
                     ­maritime zone ran as a parallel to the continental coast at a distance
                      of 200 nautical miles westwards ; on the basis of the Peruvian Supreme
                     Decree, the line was composed of the points situated at the end of seg-
                      ments of a length of 200 nautical miles on the parallels starting from
                      the various points on the continental coast. The resulting extension of the
                      claims of the two countries was identical. In line with this method, the
                      claims to maritime zones in the Santiago Declaration could be viewed as
                      not extending beyond the parallels passing through the endpoint of the
                      land border on the continental coastline. It should also be noted that the
                      application of this method for defining the maritime boundary would not
                      have required any complex cartographic exercise.

                        13. The Peruvian Petroleum Law of 1952 defined the seaward limit of
                     the continental shelf as an imaginary line at a constant distance of
                     200 nautical miles from the low‑water line along the continental coast.
                     Peru argues that this statute and the similarly worded 1955 Supreme Reso­
                     lution defined the external limit of the relevant zone on the basis of the
                     “arcs‑of‑circles” method, considering the distance from any point of the
                     continental coast. However, the wording of the Peruvian statute and that
                     of the Supreme Resolution do not necessarily imply the use of this
                     method. They are not inconsistent with the application of the method of
                     “tracé parallèle”, which is also based on the idea of points at a “constant
                     distance” from the continental coast, taking into account the point of the
                     coast situated on the same parallel.

                       14. Supposing Peru indeed had the arcs‑of‑circles method in mind at
                     that time, it would immediately have faced the situation of an overlap
                     between its claim and that of Chile concerning their general maritime
                     zones. This would have been much more significant than the overlap of
                     the maritime areas generated by islands with the general zone. In fact,
                     there is no single document in the records before the Court showing that
                     this issue was envisaged at the Santiago Conference. Moreover, Peru, as

                     104




5 CIJ1057.indb 204                                                                                   1/12/14 08:59

                     104 	              maritime dispute (joint diss. op.)

                     indicated in its Note No. 5‑20‑M/18 addressed to the Minister of Foreign
                     Affairs of Panama by the Peruvian Embassy in Panama on 13 August 1954
                     (Counter‑Memorial of Chile, Ann. 61), consistently held that its position
                     on its maritime zone was based on three instruments : the 1947 Supreme
                     Decree, the 1952 Petroleum Law and the 1952 Santiago Declaration. If
                     Peru had ever envisaged the arcs‑of‑circles method, it should have raised
                     its concern over the potential overlapping claims with Chile and reserved
                     its position on maritime delimitation. In view of all the evidence before
                     the Court, Peru did not do so until 1986 and gave expression to such
                     method only in its Baselines Law of 2005.

                        15. It is also significant that the memorandum of 2000 by the Peruvian
                     Navy concerning the United Nations Convention on the Law of the Sea,
                     annexed to a letter of the Minister of Defence to the Foreign Minister,
                     criticized the 1952 Petroleum Law, as well as the 1955 Supreme Reso­
                     lution, precisely for having adopted the method of “tracé parallèle” (ibid.,
                     Ann. 189).

                        16. One may further consider that in 1952 the issue of delimitation
                     between adjacent States was not given the importance that it has acquired
                     in recent times. The attention of the three States parties to the Santiago
                     Declaration was mainly directed at asserting their 200-nautical-mile pos­
                     ition towards those States which were hostile to such claims (see para-
                     graphs II and III of the Declaration). It is true that Peru at that time
                     could not foresee that the subsequent development of the law of the sea
                     would render the “tracé parallèle” method unfavourable to itself, but that
                     is a separate matter. What the Court has to decide in the present case is
                     whether Peru and Chile did or did not reach in the Santiago Declaration
                     an agreement on the maritime boundary.
                        17. According to paragraph II of the Santiago Declaration, the claims
                     of Chile, Ecuador and Peru referred to a zone that would extend to a
                     minimum of 200 nautical miles from their coasts (hasta una distancia
                     mínima de 200 millas marinas desde las referidas costas). While these
                     claims could hardly find a basis in customary international law at the
                     time they were made, a delimitation could be agreed by the three States
                     even with regard to their potential entitlements. This was arguably done
                     by the Santiago Declaration.

                       18. This interpretation finds support in the subsequent agreements
                     concluded between the parties to the Santiago Declaration.


                     The 1954 Agreement relating to a Special Maritime Frontier Zone

                       19. In December 1954, the three parties to the Santiago Declaration
                     adopted in Lima six additional legal instruments. These instruments fur-
                     ther shed light on the object and purpose of the Santiago Declaration.

                     105




5 CIJ1057.indb 206                                                                                  1/12/14 08:59

                     105 	               maritime dispute (joint diss. op.)

                           20. The most relevant of these instruments is the Agreement relating to
                        a Special Maritime Frontier Zone done on 4 December 1954 (hereafter
                        “the 1954 Agreement”, or “the Agreement”). According to its final clause,
                        the 1954 Agreement constitutes an integral and supplementary part of the
                        Santiago instruments, including the Santiago Declaration.
                           21. Under the 1954 Agreement, the three parties decided to establish a
                        special zone extending for 10 nautical miles on each side of the maritime
                        frontier between the adjacent States. Paragraph 1 of the Agreement pro-
                     vides that “[a] special zone is hereby established, at a distance of 12 naut­
                     ical miles from the coast, extending to a breadth of 10 nautical miles on
                     either side of the parallel which constitutes the maritime boundary
                     ­between the two countries”. On the eastern end, the special zone started
                      at 12 nautical miles from the coast, while its western seaward end was left
                      open without any defined limit. In order to maintain the spirit of
                      ­co‑­operation and unity among the countries signatories to the Santiago
                       in­struments, it was provided that “innocent and inadvertent violations of
                       the maritime frontier between adjacent States” in the special zone by small
                       fishing boats that did not have sufficient knowledge of navigation or
                       ­necessary instruments to determine accurately their position on the high
                        seas were not to be subject to penalties. Such special measure, ­however,
                        was not to be construed as recognizing any right of the wrongful party
                        to engage in fishing activities in the said special zone.

                        22. In order to establish such a tolerance zone, it is apparent that the
                     existence of a maritime boundary between the parties was a prerequisite ;
                     otherwise it would have been impossible for the parties to determine
                     which acts constituted infringements or violations of the “waters of the
                     maritime zone”. In identifying the maritime frontier between the parties,
                     paragraph 1 of the 1954 Agreement explicitly refers to “the parallel which
                     constitutes the maritime boundary between the two countries”. The defi-
                     nite article “the” before the word “parallel” indicates a pre‑existing line as
                     agreed on by the parties. As noted above, the only relevant agreement on
                     their maritime zones that existed between the parties before 1954 was the
                     Santiago Declaration. Given the context of the 1954 Agreement, the par-
                     allel referred to can be no other line than that running through the end-
                     point of the land boundary, i.e., the parallel identified in the Santiago
                     Declaration.
                        23. The minutes of the Lima Conference leave little doubt as to the
                     relationship between these two instruments. The minutes of the First Ses-
                     sion of Commission I of the Lima Conference dated 2 December 1954,
                     which were adopted only two days before the 1954 Agreement was con-
                     cluded, contained a statement by the Ecuadorean delegate who agreed,
                     instead of including it in the Agreement itself, to record in the said min-
                     utes the understanding that “the three countries deemed the matter on the
                     dividing line of the jurisdictional waters settled and that said line was the
                     parallel starting at the point at which the land frontier between both
                     countries reaches the sea”. Considering the contextual coherence between

                     106




5 CIJ1057.indb 208                                                                                    1/12/14 08:59

                     106 	                maritime dispute (joint diss. op.)

                     the Lima and Santiago Conferences, the 1954 Agreement could not have
                     possibly led to the conclusion that Peru and Chile had tacitly agreed on a
                     maritime boundary that is much shorter than that agreed among the par-
                     ties to the Santiago Declaration. Ecuador’s clarification of “the dividing
                     line of the jurisdictional waters” as the parallel identified in the Santiago
                     Declaration may be taken as a further confirmation that the maritime
                     boundary would run up to 200 nautical miles along that parallel.


                        24. The 1954 Agreement has a rather limited purpose, only targeting
                     innocent and inadvertent incidents caused by small vessels. It does not
                     provide where, and with regard to what kind of fishing activities, larger
                     vessels of each State party should operate. Logically, ships other than
                     small boats referred to above could fish well beyond the special zone, but
                     within the limits of the maritime frontier between the adjacent States.
                     Moreover, the parties’ enforcement activities were not in any way con-
                     fined by the tolerance zone. In the context of the Santiago Declaration,
                     by no means could the parties to the 1954 Agreement have intended to
                     use the fishing activities of small vessels as a pertinent factor for the deter-
                     mination of the extent of their maritime boundary. Should that have been
                     the case, it would have seriously restrained the potential catching capacity
                     of the parties to the detriment of their efforts to preserve fishing resources
                     within 200 nautical miles, thus contradicting the very object and purpose
                     of the Santiago Declaration. The fact that the seaward end of the special
                     zone is not specifically mentioned in the 1954 Agreement and the fact
                     that, while the parties’ fishing activities greatly expanded in the ensuing
                     years, the 1954 Agreement is still in force support the above interpret­
                     ation.


                        25. There is a distinct difference between the maritime zone that each
                     party claims under the Santiago Declaration and the special zone under
                     the 1954 Agreement. The latter is drawn by the parties to serve a particu-
                     lar purpose, which has nothing to do with the scope of the former. The
                     only element that applies to both zones is the parallel that serves as the
                     maritime boundary of the parties : the parallel that divides the general
                     maritime zones and serves as a reference line for the special zone. Given
                     the object and purpose of the 1954 Agreement, it is rather questionable to
                     construe this limited‑purpose agreement as limiting the maritime bound-
                     ary to the extent of the inshore fishing activities as of 1954. This construc-
                     tion of the Agreement is neither consistent with the object and purpose of
                     the Agreement, nor with the context in which it was adopted.


                       26. The purpose of the 1954 Agreement is to maintain the maritime
                     order in the frontier area. This indicates that the parties had not only
                     delimited the lateral boundary of their maritime zones, but also intended

                     107




5 CIJ1057.indb 210                                                                                      1/12/14 08:59

                     107 	                maritime dispute (joint diss. op.)

                     to maintain it. Notwithstanding the tolerance shown towards the small
                     ships of each other, the Agreement clearly states that the parties do not
                     recognize any right arising from such infringing acts caused by small
                     ships in their respective maritime waters, which means that the rights of
                     each party in the general maritime zone are limited by the maritime
                     boundary. In establishing the special zone, each party committed itself to
                     observe the lateral boundary, which was only confirmed rather than
                     determined by the parties in the 1954 Agreement.



                              The 1955 Protocol of Accession to the Declaration
                                             on “Maritime Zone”

                       27. In addition to the 1954 Agreement, the adoption of the Protocol of
                     Accession to the Declaration on “Maritime Zone” of Santiago done at
                     Quito on 6 October 1955 by the three parties (hereafter “the 1955 Proto-
                     col”, or “the Protocol”) is also significant. Even if it did not enter into
                     force, the Protocol offers evidence of the nature and extent of the mari-
                     time boundaries between the parties to the Santiago Declaration.

                        28. When the Santiago Declaration was opened to other Latin‑American
                     States for accession, the parties reiterated in the Protocol the basic principles
                     of the Santiago Declaration. In this regard, it is worth noting that on the
                     terms of accession the Protocol omitted paragraph IV of the Santiago
                     ­Declaration and explicitly excluded its paragraph VI from the scope of the
                      Protocol. The Protocol underscored that, at the moment of accession,
                           “every State shall be able to determine the extension and form of
                           delimitation of its respective zone whether opposite to one part or to
                           the entirety of its coastline, according to the peculiar geographic con-
                           ditions, the extension of each sea and the geological and biological
                           factors that condition the existence, conservation and development of
                           the maritime fauna and flora in its waters”.
                        29. This passage from the Protocol shows that at the time of the con-
                     clusion of the Santiago Declaration, notwithstanding their primary con-
                     cern with their 200‑nautical‑mile maritime claims, the parties did have the
                     issue of maritime delimitation in mind, albeit as a less significant ques-
                     tion. It also illustrates that the parties did not envisage any general rule
                     applicable to delimitation and that paragraph IV was a context‑specific
                     clause, applicable only to the parties to the Santiago Declaration.

                       30. The Protocol reaffirmed the parties’ claims to their exclusive juris-
                     diction and sovereignty over maritime zones extending to 200 nautical
                     miles, including the sea‑bed and subsoil thereof. As a legal instrument
                     adopted by the parties subsequent to the 1954 Agreement, this Protocol
                     offers an important piece of evidence that disproves any tacit agreement

                     108




5 CIJ1057.indb 212                                                                                       1/12/14 08:59

                     108 	              maritime dispute (joint diss. op.)

                     between Peru and Chile that their maritime boundary would run only up
                     to 80 rather than 200 nautical miles along the parallel passing through the
                     point where the land frontier meets the sea.


                           The 1968 Arrangement on the Installation of Lighthouses

                       31. In 1968, Peru and Chile agreed to install, and subsequently indeed
                     installed, two leading marks (or lighthouses) at the seashore near the first
                     land marker, Boundary Marker number one (No. 1) (see the Document
                     of 26 April 1968 adopted by the Parties, hereafter “the 1968 arrange-
                     ment”). One lighthouse was to be built with daylight and night signaling
                     near Boundary Marker No. 1 on Peruvian territory, while the other,
                     1,800 metres away behind the first mark in the direction of the parallel of
                     the maritime frontier, was located on Chilean territory. As was stated in
                     the 1968 arrangement, the object of the installation was to make the light-
                     houses visible from the sea so as “to materialise the parallel of the mari-
                     time frontier originating at Boundary Marker number one (No. 1)”.

                       32. Apparently, the installation of the two lighthouses was designed to
                     enforce the maritime delimitation between the Parties. From the corres­
                     pondence between the Parties on this matter and the text of the
                     1968 arrangement, it is clear that the Parties intended to ensure that with
                     the facilities of the lighthouses, ships would observe the maritime bound-
                     ary between the two countries.
                       33. More importantly, by locating the exact positions of the light-
                     houses the Parties clarified their understanding of the phrase in para-
                     graph IV of the Santiago Declaration : “the parallel at the point at which
                     the land frontier of the States concerned reaches the sea”.
                       34. Even if done for a limited purpose, the installation of the two light-
                     houses further confirms that this parallel constitutes the lateral boundary
                     between Peru and Chile. Consistent with their position taken at Santiago,
                     the boundary along the parallel that is materialized by the lighthouses on
                     the territories of Peru and Chile runs for 200 rather than 80 nautical
                     miles.


                                                    Conclusion

                        35. The text of paragraph IV of the 1952 Santiago Declaration implies
                     that the parallel that passes through the point where the land frontier
                     reaches the sea represents the lateral boundary of the general maritime
                     zones of the Parties, which, on the basis of the Parties’ maritime claims as
                     pronounced in the Santiago Declaration, extends for 200 nautical miles.
                     Some subsequent agreements concluded between the Parties confirm this
                     interpretation of the Declaration, in particular the 1954 Agreement, the
                     1955 Protocol and the 1968 arrangement. These instruments provide a

                     109




5 CIJ1057.indb 214                                                                                  1/12/14 08:59

                     109 	               maritime dispute (joint diss. op.)

                     solid legal basis for the existence of a maritime boundary that extends
                     along the parallel for 200 nautical miles from the continental coasts of
                     Peru and Chile. It may also be noted that consequently Peru is entitled to
                     sovereign rights and jurisdiction, as accepted under the modern inter­
                     national law of the sea, in the “outer triangle” that lies beyond the general
                     maritime zone of Chile so delimited.

                                                                (Signed) Xue Hanqin.
                                                               (Signed) Giorgio Gaja.
                                                            (Signed) Dalveer Bhandari.
                                                        (Signed) Francisco Orrego Vicuña.




                     110




5 CIJ1057.indb 216                                                                                   1/12/14 08:59

